OPINION — AG — THEREFORE, WHILE THE FACTS SET FORTH IN YOUR LETTER INDICATE THAT THE REAL AND PERSONNEL PROPERTY OF THE DUNCAN ELKS LODGE, MENTIONED BY YOU, IS NOT BEING "DEVOTED SOLEY TO THE APPROPRIATE OBJECTS" OF A BENEVOLENT INSTITUTION, AND ALSO THAT NEITHER SAID PROPERTY, NOR ANY PART THEREOF, IS BEING "USED EXCLUSIVELY FOR * * * CHARITABLE PURPOSES", THE QUESTION OF SUCH USE IS A MATTER OF FACT WHICH MUST NECESSARILY BE PRIMARILY DETERMINED BY THE TAXING AUTHORITIES OF STEPHENS COUNTY. WE BELIEVE THAT IN DOING SO, SAID AUTHORITIES SHOULD EVER KEEP IN MIND SAID STRICT CONSTRUCTION RULE AND THE PRINCIPLES OF LAW ANNOUNCED IN THE DECISIONS OF OUR STATE SUPREME COURT HERETOFORE CITED. ARTICLE X, SECTION 6, 68 O.S. 1961 15.2 [68-15.2], ARTICLE V, SECTION 50, 11 O.S. 1961 6 [11-6] (IS IT EXEMPT FROM AD VALOREM TAXES? — ELKS LODGE?) (FRED HANSEN)